 1324 NLRB No. 45NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Dave Transportation Services, Inc. and Inter-national Brotherhood of Teamsters, Local
Union 104, General Teamsters, (excluding
Mailers), State of Arizona, an affiliate of Inter-
national Brotherhood of Teamsters, AFL±CIO.Case 28±CA±14388August 20, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on May 15, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint on May 23, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain following the Union's cer-
tification in Case 28±RC±5481. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On July 7, 1997, the General Counsel filed a Motionfor Summary Judgment. On July 9, 1997, the Board is-
sued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should
not be granted. On July 17, 1997, the Respondent filed
a response.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the cer-
tification on the basis of its objection to the election
in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is now, and has been at all timesmaterial, a corporation duly organized under, and exist-
ing by virtue of, the laws of the State of California,
and has maintained offices and places of business lo-
cated in various States of the United States, including
in the City of Mesa, Arizona, where it is engaged in
the business of providing bus transportation service.During the 12-month period ending May 15, 1997,the Respondent, in the course and conduct of its busi-
ness operations, derived gross revenue therefrom in ex-
cess of $250,000 and has provided services valued in
excess of $50,000 for cities located in various States
of the United States, including the City of Mesa, Ari-
zona.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held February 21, 1997, theUnion was certified on April 25, 1997, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All full-time and regular part-time bus operators;excluding all office clerical employees, guards,
and supervisors as defined by the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout April 28, 1997, the Union, by letter, re-quested the Respondent to bargain and, about May 1,
1997, the Respondent, by letter, refused. We find that
this refusal constitutes an unlawful refusal to bargain
in violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after May 1, 1997, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union, 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''and, if an understanding is reached, to embody the un-derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Dave Transportation Services, Inc., City
of Mesa, Arizona, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with International Brother-hood of Teamsters, Local Union 104, General Team-
sters, (excluding Mailers), State of Arizona, an affiliate
of International Brotherhood of Teamsters, AFL±CIO,
as the exclusive bargaining representative of the em-
ployees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time bus operators;excluding all office clerical employees, guards,
and supervisors as defined by the Act.(b) Within 14 days after service by the Region, postat its facility in City of Mesa, Arizona, copies of the
attached notice marked ``Appendix.''1Copies of thenotice, on forms provided by the Regional Director for
Region 28 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency ofthese proceedings, the Respondent has gone out ofbusiness or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since May 15, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.August 20, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalBrotherhood of Teamsters, Local Union 104, General
Teamsters, (excluding Mailers), State of Arizona, an
affiliate of International Brotherhood of Teamsters,
AFL±CIO, as the exclusive representative of the em-
ployees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time bus operators;excluding all office clerical employees, guards,
and supervisors as defined by the Act.DAVETRANSPORTATIONSERVICES, INC.